Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 01/22/2021 for Application No. 16/144,056.  By the amendment, claims 21-23, 25-33, 35-37 are pending with claims 21, 25, 26, 28, 32, 33, 35, 36 being amended and claims 24, 34, 38-40 being canceled.  Claims 1-20 remain canceled.

Allowable Subject Matter
Claims 21-23, 25-33, 35-37 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 21, the prior art of record fails to disclose or render obvious a method of operating a gas turbine engine having the combination features recited in the claim and particularly “wherein the operating of the gearbox in the direct drive configuration includes allowing rotation of an intermediate rotatable component corresponding to yet another one of the sun gear, the planet carrier, and the ring gear, and limiting rotation of the planet gears about rotation axes thereof, and wherein the operating of the gearbox in the speed change configuration includes limiting rotation of the intermediate rotatable component, and allowing rotation of the planet gears about their respective rotation axes”.
Regarding claim 28, the prior art of record fails to disclose or render obvious a method of operating a gas turbine engine having the combination features recited in the claim and particularly “operating the gearbox in a selected one of a speed change configuration in which a rotational speed ratio between the compressor and the shaft is different than 1 and a direct drive configuration in which the rotational speed ratio between the compressor and the shaft is 1, the compressor drivingly engaged to the shaft via the gearbox in both of the speed change configuration and the direct drive configuration, wherein the operating of the gearbox in the direct drive configuration includes allowing rotation of the other of the planet carrier and the second gear and limiting rotation of the first and second planet gears about respective rotation axes, and wherein the operating of the gearbox in the speed change configuration includes limiting rotation of the other of the planet carrier and the second gear and allowing rotation of the first and second planet gears about the respective rotation axes”.
Regarding claim 32, the prior art of record fails to disclose or render obvious a method of operating a gas turbine engine having the combination features recited in the claim and particularly “determining that the gas turbine engine is in need of a boost; and changing a rotational speed of the compressor from the first rotational speed to a second rotational speed greater than the first rotational speed, wherein the changing of the rotational speed includes limiting rotation of the intermediate rotatable component, and allowing rotation of the planet gears about their respective rotation axes”.
The closest prior art reference is Van der Merwe, indicated in the prior Office action.  Van der Merwe discloses an equivalent system and method of operating the gas turbine engine but does not teach the particular features and conditions as required by the claims.
Claims 22-23, 25-27, 29-31, 33, 35-37 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed 01/22/2021 has been entered. Applicant’s amendments have overcome each and every objection and rejection indicated in the prior Office action. The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, see the Remarks 01/22/2021, with respect to the rejection of claims 21-23 and 32 being rejected under 35 USC § 102 by Van der Merwe have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655